      Case 4:19-cv-00226 Document 394 Filed on 02/03/21 in TXSD Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                 )
 RUSSELL, et al.                                 )
                                                 )
 Plaintiffs,                                     )
                                                 )              Case No. 4:19-cv-00226
 v.                                              )                  (Class Action)
                                                 )          The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                    )                U.S. District Judge
                                                 )
 Defendants.                                     )
                                                 )

                              CORRECTED NOTICE OF FILING


        Plaintiffs attach to this notice a letter received from individuals detained at the Harris

County Jail.



Date: February 3, 2021                                          Respectfully Submitted,

/s/ Alec Karakatsanis                                    /s/ Neal S. Manne
/s/ Elizabeth Rossi                                      Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                  Texas Bar No. 12937980
alec@civilrightscorps.org                                nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                           Lexie G. White
elizabeth@civilrightscorps.org                           Texas Bar No. 24048876
Civil Rights Corps                                       lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                       Joseph S. Grinstein
Washington, DC 20009                                     Texas Bar No. 24002188
Telephone: (202) 681-2721                                jgrinstein@susmangodfrey.com
                                                         SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                          1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                             Houston, Texas 77002
Texas State Bar No. 24091906                             Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                         Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                      /s/ Michael Gervais
liyah@texascivilrightsproject.org                        Michael Gervais (Pro Hac Vice)
Peter Steffensen                                         mgervais@susmangodfrey.com
Texas State Bar No. 24106464                             SUSMAN GODFREY L.L.P.



                                                     1
    Case 4:19-cv-00226 Document 394 Filed on 02/03/21 in TXSD Page 2 of 3




Southern District No. 3327006             1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org         Los Angeles, CA 90067
Texas Civil Rights Project                Telephone: (310) 789-3100
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      2
     Case 4:19-cv-00226 Document 394 Filed on 02/03/21 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on February 3, 2021 a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                   /s/ Elizabeth Rossi
                                                   Elizabeth Rossi




                                               3
